Proceeding pursuant to CPLR article 78 *839(transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating prison disciplinary rules that prohibit fighting and assaulting an inmate. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Johnson v Goord, 308 AD2d 621, 622 [2003]).
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.